USCA11 Case: 21-10444      Date Filed: 11/08/2022   Page: 1 of 6




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10444
                   Non-Argument Calendar
                   ____________________

VICTOR GAVILLAN MARTINEZ,
                                              Plaintiff-Appellant,
versus
SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 4:17-cv-00210-MW-MJF
                   ____________________
USCA11 Case: 21-10444       Date Filed: 11/08/2022    Page: 2 of 6




2                     Opinion of the Court                21-10444


Before WILSON, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Victor Gavillan-Martinez appeals pro se from the district
court’s order granting summary judgment in favor of the Secretary
for the Department of Corrections, Mark Inch, and dismissing his
42 U.S.C. § 1983 civil rights complaint with prejudice. Gavil-
lan-Martinez argues that the district court erroneously found that
his equal protection rights were not violated by Secretary Inch not
permitting Gavillan-Martinez to receive his legal materials in com-
pact disc (“CD”) format. He also argues that the district court er-
roneously found there was no factual dispute regarding the secu-
rity measures used by the prison for CDs, that the Legal Paper Rule
had not impeded his access to the courts, and that the Legal Paper
Rule prohibiting prisoners from receiving legal files in CD format
was constitutional. Gavillan-Martinez also argues that the district
court abused its discretion when it found that the argument that
CDs pose a security risk was not frivolous and denied the motion
for sanctions. For the following reasons, we affirm.
                                I.
      We review a district court’s ruling on summary judgment
de novo and apply the same legal standard as the district court.
Brannon v. Finkelstein, 754 F.3d 1269, 1274 (11th Cir. 2014). Sum-
mary judgment is appropriate when there is no genuine issue as to
any material fact and the moving party is entitled to judgment as a
USCA11 Case: 21-10444         Date Filed: 11/08/2022      Page: 3 of 6




21-10444                Opinion of the Court                          3

matter of law. Fed. R. Civ. P. 56(a). We draw all factual inferences
in a light most favorable to the non-movant. Brannon, 754 F.3d at
1274. A factual dispute is genuine “if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “The
mere existence of a scintilla of evidence in support of the plaintiff’s
position will be insufficient; there must be evidence on which the
jury could reasonably find for the plaintiff.” Id. at 252. And “[a]n
issue of fact is ‘material’ if, under the applicable substantive law, it
might affect the outcome of the case.” Hickson Corp. v. N.
Crossarm Co., 357 F.3d 1256, 1259 (11th Cir. 2004) (quoting Allen
v. Tyson Foods, 121 F.3d 642, 646 (11th Cir. 1997)). “A non-con-
clusory affidavit which complies with Rule 56 can create a genuine
dispute concerning an issue of material fact, even if it is self-serving
and/or uncorroborated.” United States v. Stein, 881 F.3d 853,
858-59 (11th Cir. 2018) (en banc).
       “Pro se pleadings are held to a less stringent standard than
pleadings drafted by attorneys and will, therefore, be liberally con-
strued.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th
Cir. 1998). Issues raised for the first time on appeal are deemed
waived and we do not review them. Id.
       When a prisoner alleges a violation of his equal protection
rights, he “must demonstrate that (1) ‘he is similarly situated with
other prisoners who received’ more favorable treatment; and (2)
his discriminatory treatment was based on some constitutionally
protected interest such as race.” Jones v. Ray, 279 F.3d 944, 946–47
USCA11 Case: 21-10444           Date Filed: 11/08/2022      Page: 4 of 6




4                        Opinion of the Court                    21-10444

(11th Cir. 2001) (quoting Damiano v. Fla. Parole & Prob. Comm’n,
785 F.2d 929, 932–33 (11th Cir. 1986)).
        To succeed on a claim of lack of access to the courts, an in-
mate must first establish the threshold requirements of (1) standing
(actual injury) for (2) a colorable underlying claim. See Lewis v.
Casey, 518 U.S. 343, 349 (1996); Barbour v. Haley, 471 F.3d 1222,
1225–26 (11th Cir. 2006); Bass v. Singletary, 143 F.3d 1442, 1445
(11th Cir. 1998). “The injury which the inmate must demonstrate
is an injury to the right asserted, i.e.[,] the right of access.” Bass, 143
F.3d at 1445. An inmate can show actual injury by showing that
prison officials’ actions frustrated or impeded the inmate’s efforts
to pursue a nonfrivolous legal claim. Id. at 1445–46 (upholding
summary judgment against inmates who failed to establish that ac-
tual injury resulted from prison officials’ confiscation of legal ma-
terial passed between inmates without authorization).
        Once the threshold requirements are met, the Supreme
Court has applied the reasonableness standard of review set forth
by Turner v. Safley, 482 U.S. 78 (1987), to prison regulations that
restrict inmates’ access to the courts. See Johnson v. California, 543
U.S. 499, 510 (2005). “[W]hen a prison regulation or practice im-
pinges on an inmate’s constitutional rights, the regulation or policy
is valid if it is reasonably related to legitimate penological inter-
ests.” Turner, 482 U.S. at 89 (emphasis added). However, “courts
. . . owe ‘substantial deference to the professional judgment of
prison administrators.’” Beard v. Banks, 548 U.S. 521, 528 (2006)
(quoting Overton v. Bazzetta, 539 U.S. 126, 132 (2003)). If there is
USCA11 Case: 21-10444         Date Filed: 11/08/2022    Page: 5 of 6




21-10444               Opinion of the Court                         5

a rational connection to a legitimate penological interest, the
prison policy will be upheld. Rodriguez v. Burnside, 38 F.4th 1324,
1331 (11th Cir. 2022). In order to help determine whether the rela-
tionship exists, we consider whether there are alternative ways for
the prisoner to exercise their right, whether accommodation of the
prisoner’s request will have a large effect on the prison, and
whether the policy is an “exaggerated response.” Turner, 482 U.S.
at 89–91; Rodriguez, 38 F.4th at 1330. In order to show a valid in-
terest, a prison need not present evidence of an actual security
breach or specific evidence of a causal link between a prison policy
and incidents of violence, as prison officials must be free to antici-
pate and prevent security problems. Prison Legal News v. Sec’y,
Fla. Dep’t of Corr., 890 F.3d 954, 968 (11th Cir. 2018).
        Here, Gavillan-Martinez has not shown that his equal pro-
tection rights were violated because he was not treated less favor-
ably than other inmates within the prison and could still access his
legal materials. Nor are there any genuine issues of material fact
related to what security measures the prison had in place for CDs.
Secretary Inch included statements from the Chief of Security out-
lining the risks CDs pose and measures taken to mitigate those
risks. Gavillan-Martinez presented no evidence to counter those
statements. Further, the district court properly found that Gavil-
lan-Martinez was not denied access to the courts because he man-
aged to file his 28 U.S.C. § 2254 petition and could not specifically
state how the CD would have aided his claims in that petition. Fi-
nally, the Legal Paper Rule is constitutional because it furthers the
USCA11 Case: 21-10444        Date Filed: 11/08/2022     Page: 6 of 6




6                      Opinion of the Court                21-10444

prison’s legitimate interest of security and alternatives to the rule
are too costly. We thus conclude that the district court properly
granted summary judgment for Secretary Inch, and we affirm.
                                 II.
        We review a district court’s ruling of sanctions under Fed-
eral Rule of Civil Procedure 11 for an abuse of discretion. Massen-
gale v. Ray, 267 F.3d 1298, 1301 (11th Cir. 2001). Federal Rule 11
sanctions exist to limit frivolous and costly maneuvers. Id. at 1302.
In considering a motion for sanctions under Rule 11, we conduct a
two-step inquiry, asking: “(1) whether the party’s claims are objec-
tively frivolous, and (2) whether the person who signed the plead-
ings should have known that they were frivolous.” Peer v. Lewis,
606 F.3d 1306, 1311 (11th Cir. 2010) (quoting Byrne v. Nezhat, 261
F.3d 1075, 1105 (11th Cir. 2001)). A claim is frivolous when there
is no “reasonable factual basis” for the claim. Gulisano v. Burling-
ton, Inc., 34 F.4th 935, 942 (11th Cir. 2022).
       Here, the district court properly found that the argument
that CDs pose a security risk within the prison was not frivolous
because it was supported by statements from the Chief of Security
for the Department of Corrections and was not rejected by the dis-
trict court in orders prior to the motion for summary judgment.
Thus, we conclude that the district court properly denied the mo-
tion for sanctions.
      AFFIRMED.